Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Klein, J.), rendered July 31, 1996, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he did not demonstrate that he should be relieved of the effect of his plea of guilty or waiver of appellate review. The record establishes that the court explained the ramifications of the plea and waiver in sufficient detail, and that the defendant knowingly, intelligently, and voluntarily waived his rights (see, People v Allen, 82 NY2d 761; People v Torres, 232 AD2d 642; People v Love, 236 AD2d 488; People v Berry, 235 AD2d 485). In light of the defendant’s conclusory assertions of coercion and innocence, which are wholly belied by the record, the trial court did not err in denying his motion to withdraw the plea (see, People v Flakes, 240 AD2d 428; People v Sider, 232 AD2d 666; People v Jones, 232 AD2d 505; People v Palmeri, 227 AD2d 418; People v Spinks, 227 AD2d 310).
While the defendant’s waiver of the right to appeal does not preclude appellate review of his contentions concerning the alleged violation of his constitutional right to a speedy trial (People v Love, supra; People v Grandberry, 223 AD2d 723), his contention is without merit (see, People v Taranovich, 37 NY2d 442; People v Murphy, 212 AD2d 811; People v Rossi, 210 AD2d 511; People v Foster, 205 AD2d 313). Miller, J. P., Ritter, Krausman and Goldstein, JJ., concur.